MATERIAL CHANGE REPORT Form 51-102F3 Item 1 Name and Address of Company QUEST CAPITAL CORP. (the “Company”) Suite 1028 – 550 Burrard Street Vancouver, BCV6C 2B5 Item 2 Date of Material Change The material change occurred on January 15, 2008. Item 3 News Release The Company issued a press release on January 15, 2008, through Marketwire via Canadian Timely Disclosure, US Timely Disclosure and UK Regulatory. Item 4 Summary of Material Change Effective January 1, 2008, Quest commenced operations as a Mortgage Investment Corporation (“MIC”) and also completed the refinancing of its credit facility from $25 million to $88million. Item 5 Full Description of Material Change 5.1 Full Description of Material Change See “Schedule A” attached hereto. 5.2
